Honorable7. J. Campbell
CountyAttorney
Garea   County
Post, Texas

Dear Sir:                          OpinionNo. O-5509
                                   Rer Dispositionof prooeedsof
                                   sale of countyland upon fore-
                                   closureof vendor'slien.

          This is in responseto your recent requestfor our opinion
upon the followingquestions:

                 "NS.11you kindly advisewhat dispositionshould
            be made of money procuredfromthe sale under fore-
            closureof oounty schoolland, under the following
            oonditionsr

                 "In 1909 Garaa County sold 516.5 acres of its
            school land and retaineda vendor'slien note against
            it in the principalsum of t5165.00. Defaultoccur-
            red in the paymentof intereston this note until the
            8um of t2493.87had accruedat the time of the sale
            by Sheriffunder order of sale issued out of District
            Court in foreclosureprooeedings,and the additional
            sun of $784.85a* attorney'sfees.

                  "Shouldthis entire sum now be plaoed in the
             PermanentSchoolFund on the theorythat the purohas-
             or forfeitedand a resale oacurredl

                 "Shouldthe smn of $5165.00be placed in the Per-
            manent Fund and the remaindedin the availablefund?

                 "Shouldthe sum of $5165.00be placed in the Per-
            manent fund, the sum of $2493.87in the availablefund
            and the BIXII
                        of $784.85placed in the oounty'sgeneral
            fund, recompensingit for attorney'sfees the fomclos-
            ure suit necessitated?

                  "Shouldthe sum of $5949.85(whiohis principal
             and attorney'sfees) be placed in the PermanentFund
             and the sum of $2493.87in the availablefund."
Hon. V. J. Campbell,Page 2 (o-5509)



         You are familiarwith the pertinentportionsof Article 7,
Section6 of the Texas Constitution,providingthat:

              '1.. Each oountymay sell or disposeof its
         lands in whole or in part, in manner to be provid-
         ed by the Commissioners'    Court of the oounty. . . .
         Said lands,and the proceedsthereof,when sold,
         shallbe held by said countiesalone as a trust for
         the benefitof publio schoolstherein;said proceeds
         to be investedin bonds of the United States,the
         State of Texas, or countiesin said State,or insuch
         other seourities, and under suoh restrictionsas may
         be presoribsdby law; and the countiesshall be re-
         sponsiblefor all inVestientSJ    the interestthereon,
         snd other revenue,exoeptthe prinoipalshall be
         availablefund,"

          Suoh salesmay be made for oash or upon oredit,Delta County
v. Slackburn,100 Tax. 51, 93 5.W. 420. Dhen acting pursuantto this
authoritythe oountymakes an exeoutorycontractof sale retaininga
vendor'slien and a defaultoocurs,It will ordinarilyhave an election
of remedies. It mav elect to disaffirmthe sale won breach and make
a new sale, West
636, or it may 8
S.W. (2d) 385. In the event it pursuesthe latter course it affirms its
originalcontraotof sale. Hill v. Preston,119 Tex. 522.

          lVethereforeadviseyou that when your countyforeclosedits
vendor'slien it affirmedthe originalcontractof sale and the prinoi-
pal amount,#4,165,shouldbe creditedto the PermanentSchool Fund,
axidthe accruedinterest,)2,493.67,shouldbe placed in t&County
AvailableFund. Article 7, Section6, Constitutionof TCWUJ Article
2284,Vernon'sAnnotatedCivil Statutes837 Texas Juriaprudunoe     8623
Dallas Countyv. Club Land and Cattle Camp    (SUP. ct.) 66 S.W. 2941
Taber v. Dallas County,101 Tex. 241, 106

          We also advisethat for the reasons set forth in OpinionNo.
O-985 of this department,a copy ofwhioh $8 enclosedherewith,the sun
of $784.85,the amountrecoveredexpendedfor attorneys'fees shouldbe
placed in the GeneralFund.

                                               Yours very truly
APPROVEDAUG 20, 1943
/s/GERALD C. MANN                          ATTORNEYGWERAL         OFTEXAS
ATTOPZ?SY
        GElPERALOFTEX4S
                                           Ry /a/ Jas. D. &sullen

                                                   Jas, D. sullen
                                                            Assistant
JDSrEp~egw
Enol.